
	
		110th CONGRESS
		2d Session
		S. 3569
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To make improvements in the operation and
		  administration of the Federal courts, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Judicial Administration and Technical
			 Amendments Act of 2008.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Change in composition of divisions of western district
				of Tennessee.
					Sec. 3. Supplemental attendance fee for petit jurors serving on
				lengthy trials.
					Sec. 4. Authority of district courts as to a jury
				summons.
					Sec. 5. Public drawing specifications for jury
				wheels.
					Sec. 6. Assessment of court technology costs.
					Sec. 7. Repeal of obsolete provision in the bankruptcy code
				relating to certain dollar amounts.
					Sec. 8. Investment of court registry funds.
					Sec. 9. Magistrate judge participation at circuit
				conferences.
					Sec. 10. Selection of chief pretrial services
				officers.
					Sec. 11. Attorney case compensation maximum
				amounts.
					Sec. 12. Expanded delegation authority for reviewing Criminal
				Justice Act vouchers in excess of case compensation maximums.
					Sec. 13. Repeal of obsolete cross-references to the Narcotic
				Addict Rehabilitation Act.
					Sec. 14. Conditions of probation and supervised
				release.
					Sec. 15. Contracting for services for pretrial defendants and
				post-conviction supervision offenders.
					Sec. 16. Judge members of U.S. Sentencing
				Commission.
					Sec. 17. Penalty for failure to appear for jury
				summons.
					Sec. 18. Place of holding court for the District of
				Minnesota.
					Sec. 19. Penalty for employers who retaliate against employees
				serving on jury duty.
				
			2.Change in composition of divisions of
			 western district of Tennessee
			(a)In generalSection 123(c) of title 28, United States
			 Code, is amended—
				(1)in paragraph (1)—
					(A)by inserting Dyer, after
			 Decatur,; and
					(B)in the last sentence by inserting
			 and Dyersburg after Jackson; and
					(2)in paragraph (2)—
					(A)by striking Dyer,;
			 and
					(B)in the second sentence, by striking
			 and Dyersburg.
					(b)Effective date
				(1)In generalThe amendments made by this section shall
			 take effect on the date of enactment of this Act.
				(2)Pending cases not affectedThe amendments made by this section shall
			 not affect any action commenced before the effective date of this section and
			 pending in the United States District Court for the Western District of
			 Tennessee on such date.
				(3)Juries not affectedThe amendments made by this section shall
			 not affect the composition, or preclude the service, of any grand or petit jury
			 summoned, impaneled, or actually serving in the United States District Court
			 for the Western District of Tennessee on the effective date of this
			 section.
				3.Supplemental attendance fee for petit
			 jurors serving on lengthy trials
			(a)In generalSection 1871(b)(2) of title 28, United
			 States Code, is amended by striking thirty in each place it
			 occurs and inserting ten.
			(b)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2009.
			4.Authority of district courts as to a jury
			 summonsSection 1866(g) of
			 title 28, United States Code, is amended in the first sentence—
			(1)by striking shall and
			 inserting may; and
			(2)by striking his.
			5.Public drawing specifications for jury
			 wheels
			(a)Drawing of names from jury
			 wheelSection 1864(a) of
			 title 28, United States Code, is amended—
				(1)in the first sentence, by striking
			 publicly; and
				(2)by inserting The clerk or jury
			 commission shall post a general notice for public review in the clerk's office
			 and on the court's website explaining the process by which names are
			 periodically and randomly drawn. after the first sentence.
				(b)Selection and summoning of jury
			 panelsSection 1866(a) of
			 title 28, United States Code, is amended—
				(1)in the second sentence, by striking
			 publicly; and
				(2)by inserting The clerk or jury
			 commission shall post a general notice for public review in the clerk's office
			 and on the court's website explaining the process by which names are
			 periodically and randomly drawn. after the second sentence.
				(c)Technical and conforming
			 amendmentSection 1869 of
			 title 28, United States Code, is amended—
				(1)in subsection (j), by adding
			 and at the end;
				(2)by striking subsection (k); and
				(3)by redesignating subsection (l) as
			 subsection (k).
				6.Assessment of court technology
			 costsSection 1920 of title
			 28, United States Code, is amended—
			(1)in paragraph (2), by striking of the
			 court reporter for all or any part of the stenographic transcript and
			 inserting for printed or electronically recorded transcripts;
			 and
			(2)in paragraph (4), by striking copies
			 of papers and inserting the costs of making copies of any
			 materials where the copies are.
			7.Repeal of obsolete provision in the
			 bankruptcy code relating to certain dollar amountsSection
			 104 of title 11, United States Code, is amended—
			(1)by striking subsection (a);
			(2)by redesignating subsection (b)(1) as
			 subsection (a) and subparagraphs (A) and (B) of that subsection as paragraphs
			 (1) and (2), respectively;
			(3)by redesignating subsection (b)(2) as
			 subsection (b);
			(4)by redesignating subsection (b)(3) as
			 subsection (c); and
			(5)in subsection (c) (as redesignated by
			 paragraph (4) of this section), by striking paragraph (1) and
			 inserting subsection (a).
			8.Investment of court registry funds
			(a)In GeneralChapter 129 of title 28, United States
			 Code, is amended by inserting after section 2044 the following:
				
					2045.Investment of court registry funds
						(a)The Director of the Administrative Office
				of the United States Courts, or the Director's designee under subsection (b),
				may request the Secretary of the Treasury to invest funds received under
				section 2041 in public debt securities with maturities suitable to the needs of
				the funds, as determined by the Director or the Director's designee, and
				bearing interest at a rate determined by the Secretary of the Treasury, taking
				into consideration current market yields on outstanding marketable obligations
				of the United States of comparable maturity.
						(b)The Director may designate the clerk of a
				court described in section 610 to exercise the authority conferred by
				subsection
				(a).
						.
			(b)Technical and conforming
			 amendmentThe table of
			 sections for chapter 129 of title 28, United States Code, is amended by adding
			 at the end the following:
				
					
						2045. Investment of court
				registry
				funds.
					
					.
			9.Magistrate judge participation at circuit
			 conferencesSection 333 of
			 title 28, United States Code, is amended in the first sentence by inserting
			 magistrate, after district,.
		10.Selection of chief pretrial services
			 officersSection 3152 of title
			 18, United States Code, is amended by striking subsection (c) and inserting the
			 following:
			
				(c)The pretrial services established under
				subsection (b) of this section shall be supervised by a chief pretrial services
				officer appointed by the district court. The chief pretrial services officer
				appointed under this subsection shall be an individual other than one serving
				under authority of section 3602 of this
				title.
				.
		11.Attorney case compensation maximum
			 amountsSection 3006A(d)(2) of
			 title 18, United States Code, is amended by adding The compensation
			 maximum amounts provided in this paragraph shall increase simultaneously by the
			 same percentage, rounded to the nearest multiple of $100, as the aggregate
			 percentage increases in the maximum hourly compensation rate paid pursuant to
			 paragraph (1) for time expended since the case maximum amounts were last
			 adjusted. at the end.
		12.Expanded delegation authority for reviewing
			 Criminal Justice Act vouchers in excess of case compensation maximums
			(a)Waiving maximum amountsSection 3006A(d)(3) of title 18, United
			 States Code, is amended in the second sentence by inserting or
			 senior after active.
			(b)Services other than counselSection 3006A(e)(3) of title 18, United
			 States Code, is amended in the second sentence by inserting or
			 senior after active.
			(c)Counsel for financially unable
			 defendantsSection 3599(g)(2)
			 of title 18, United States Code, is amended in the second sentence by inserting
			 or senior after active.
			13.Repeal of obsolete cross-references to the
			 Narcotic Addict Rehabilitation ActSection 3161(h) of title 18, United States
			 Code, is amended—
			(1)in paragraph (1)—
				(A)by striking subparagraphs (B) and (C);
			 and
				(B)by redesignating subparagraphs (D) through
			 (J) as subparagraphs (B) through (H), respectively;
				(2)by striking paragraph (5); and
			(3)by redesignating paragraphs (6) through (9)
			 as paragraphs (5) through (8), respectively.
			14.Conditions of probation and supervised
			 release
			(a)Conditions of probationSection 3563(a)(2) of title 18, United
			 States Code, is amended by striking (b)(2), (b)(3), or (b)(13),
			 and inserting (b)(2) or (b)(12), unless the court has imposed a fine
			 under this chapter, or.
			(b)Supervised release after
			 imprisonmentSection 3583(d)
			 of title 18, United States Code, is amended by striking section
			 3563(b)(1) and all that follows through appropriate. and
			 inserting section 3563(b) and any other condition it considers to be
			 appropriate, provided, however that a condition set forth in subsection
			 3563(b)(10) shall be imposed only for a violation of a condition of supervised
			 release in accordance with section 3583(e)(2) and only when facilities are
			 available..
			(c)Technical and conforming
			 amendmentSection 3563(b)(10)
			 of title 18, United States Code, is amended by inserting or supervised
			 release after probation.
			15.Contracting for services for pretrial
			 defendants and post-conviction supervision offenders
			(a)Pretrial service functionsSection 3154(4) of title 18, United States
			 Code, is amended by inserting , and contract with any appropriate public
			 or private agency or person, or expend funds, to monitor and provide treatment
			 as well as nontreatment services to any such persons released in the community,
			 including equipment and emergency housing, corrective and preventative guidance
			 and training, and other services reasonably deemed necessary to protect the
			 public and ensure that such persons appear in court as required before
			 the period.
			(b)Duties of Director of Administrative Office
			 of the United States CourtsSection 3672 of title 18, United States
			 Code, is amended in the seventh undesignated paragraph—
				(1)in the third sentence, by striking
			 negotiate and award such contracts and inserting
			 negotiate and award contracts identified in this paragraph;
			 and
				(2)in the fourth sentence, by inserting
			 to expend funds or after He shall also have the
			 authority.
				16.Judge members of U.S. Sentencing
			 CommissionSection 991(a) of
			 title 28, United States Code, is amended in the third sentence by striking
			 Not more than and inserting At least.
		17.Penalty for failure to appear for jury
			 summons
			(a)Section 1864 summonsSection 1864(b) of title 28, United States
			 Code, is amended by striking $100 or imprisoned not more than three
			 days, or both. each place it appears and inserting $1,000,
			 imprisoned not more than three days, ordered to perform community service, or
			 any combination thereof..
			(b)Section 1866 summonsSection 1866(g) of title 28, United States
			 Code, is amended by striking $100 or imprisoned not more than three
			 days, or both. and inserting $1,000, imprisoned not more than
			 three days, ordered to perform community service, or any combination
			 thereof..
			18.Place of holding court for the District of
			 MinnesotaSection 103(6) of
			 title 28, United States Code, is amended in the second sentence by inserting
			 and Bemidji before the period.
		19.Penalty for employers who retaliate against
			 employees serving on jury dutySection 1875(b)(3) of title 28, United
			 States Code, is amended by striking $1,000 for each violation as to each
			 employee. and inserting $5,000 for each violation as to each
			 employee, and may be ordered to perform community service..
		
	
		
			Passed the Senate September 27 (legislative day, September
			 17), 2008.
			
			Secretary
		
	
	
	
